Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: Registration Statement (FormS-8 No.333-49892) pertaining to the OncoGenex Pharmaceuticals,Inc. 1999 Non-qualified Stock Incentive Plan and 2000 Stock Incentive Plan; Registration Statement (FormS-8 No.333-56704) pertaining to the OncoGenex Pharmaceuticals,Inc. 2000 Stock Incentive Plan and 401(k) Profit Sharing Plan and Trust; Registration Statement (FormS-8 No.333-135697) pertaining to the OncoGenex Pharmaceuticals,Inc. 2000 Stock Incentive Plan; Registration Statement (FormS-8 No.333-144552) pertaining to the OncoGenex Pharmaceuticals,Inc. 2007 Performance Incentive Plan and 401(k) Profit Sharing Plan and Trust; Registration Statement (Form S-8 No.333-153206) pertaining to the OncoGenex TechnologiesInc. Amended and Restated Stock Option Plan; Registration Statement (Form S-8 No.333-168820) pertaining to the OncoGenex Pharmaceutics, Inc. 2010 Performance Incentive Plan; Registration Statement (Form S-8 No.333-190480) pertaining to the OncoGenex Pharmaceutics, Inc. 2010 Performance Incentive Plan; Registration Statement (Form S-8 No.333-197937) pertaining to the OncoGenex Pharmaceutics, Inc. 2010 Performance Incentive Plan; Registration Statement (Form S-8 No.333-206569) pertaining to the OncoGenex Pharmaceutics, Inc. 2010 Performance Incentive Plan; (10) Registration Statement (Form S-3 No.333-184829) pertaining to the registration of securities of OncoGenex Pharmaceuticals, Inc. and in the related prospectus; and (11) Registration Statement (Form S-3 No.333-207670) pertaining to the registration of securities of OncoGenex Pharmaceuticals, Inc. and in the related prospectus. with respect to the consolidated financial statements of OncoGenex Pharmaceuticals,Inc. and the effectiveness of internal control over financial reporting of OncoGenex Pharmaceuticals, Inc. included in this Annual Report (Form10-K) for the year ended December31, 2015. Vancouver, Canada,/s/Ernst & Young LLP March 9, 2016 Chartered Professional Accountants
